DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claim 4, in the reply filed on April 28, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (2005/0063663) in view of Nicholson et al. (5,713,979) and Jewell et al. (2010/0122558). Anderson discloses an optical fiber preform comprising a core preform including a center rod with an alkali metal doped region formed along a longitudinal direction ([0017]) and mainly comprised of silica glass (“silica based core” [0016]) and a cladding portion provided on an outer periphery of the core preform and mainly comprised of silica glass (“silica based cladding” [0016], [0099]). Anderson further teaches a maximum chlorine concentration in the center rod is less than 1,000 ppm, such as less than 500 ppm ([0090]). However, Anderson is silent regarding a helium concentration. Nicholson teaches it is convention to sintering a porous preform in an atmosphere of helium or helium plus some chlorine or fluorine containing gas, as helium diffuses rapidly in the glass (col. 2 lines 9-22). Nicholson teaches as larger and larger preforms are being manufactured (col. 2 lines 18-33), and with the required volume of helium increasing, cost will also increase (col. 3 lines 59-65).  Nicholson provides a sintering method for optical fiber preforms wherein the use of large quantities of helium is avoided (col. 6 lines 15-20). Nicholson also specifies an example wherein sintering is performed in an atmosphere of nitrogen, which is free of helium (col. 11 lines 31-37, 47-53). Jewell also teaches helium is typically used in consolidation processes for optical fiber preforms because of its high permeability. Jewell also recognizes that helium may remain dissolved in the consolidated glass and may exit during drawing of the preform causing the forming of helium filled seeds ([0004]). Jewell also teaches consolidation of the preform can be performed with other gases, other than helium, such as nitrogen and/or argon ([0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for processing steps for the optical fiber preform of Anderson in helium free atmospheres, so as to control cost as well as prevent the formation of helium filled seeds in the optical fibers drawn from the preforms, as taught by Nicholson and Jewell. Furthermore, since helium is not employed in the processing of the preform of Anderson, then it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the helium concentration in the core preform of Anderson, with the suggested modification of Nicholson and Jewell, to be zero. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741